Exhibit 99.1 234 Kingsley Park Drive Fort Mill, South Carolina 29715 News Release TICKER SYMBOL Investor RELATIONS MEDIA RELATIONS (NYSE: UFS) (TSX: UFS) Nicholas Estrela Director Investor Relations Tel.: 514-848-5555 x 85979 David Struhs Vice-President Corporate Services and Sustainability Tel.: 803-802-8031 DOMTAR CORPORATION REPORTS PRELIMINARY FOURTH QUARTER AND FISCAL YEAR 2 Lower selling prices and higher costs impact fourth quarter results (All financial information is in U.S. dollars, and all earnings per share results are diluted, unless otherwise noted). • Fourth quarter 2016 net earnings of $0.75 per share; earnings before items1 of $0.75 per share • Best operating cash flow quarter of 2016 • Qualification of Ashdown fluff pulp underway with initial trials providing good results Fort Mill, SC, February 9, 2017–Domtar Corporation (NYSE: UFS) (TSX: UFS) today reported net earnings of $47million ($0.75 per share) for the fourth quarter of 2016 compared to net earnings of $59million ($0.94 per share) for the third quarter of 2016 and net earnings of $57million ($0.91 per share) for the fourth quarter of 2015. Sales for the fourth quarter of 2016 were $1.3billion.
